Name: Commission Regulation (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy
 Date Published: nan

 6.4.2004 EN Official Journal of the European Union L 100/8 COMMISSION REGULATION (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), as last amended by Commission Regulation (EC) No 493/2002 (2), and in particular Articles 3(2), 8(12) and 15 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), as last amended by Regulation (EC) No 1340/98 (4), and in particular Article 3(1) thereof, Whereas: (1) Commission Regulation (EC) No 1372/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (5) has been substantially amended several times (6). In the interest of clarity and rationality the said Regulation should be codified. (2) Regulation (EEC) No 2777/75 provides that all exports for which export refunds are requested, with the exception of exports of day-old chicks, shall be subject to the presentation of an export licence with advance fixing of the refund. Therefore specific implementing rules should be laid down for the poultrymeat sector which should, in particular, include provisions for the submission of the applications and the information which must appear on the applications and licences, in addition to those contained in Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (7), as last amended by Regulation (EC) No 325/2003 (8). (3) In order to assure proper administration of the system, the rate of the security for export licences under the said system should be fixed. In view of the risk of speculation inherent in the system in the poultrymeat sector, export licences should not be transferable and precise conditions governing access by traders to the said system should be laid down. It is necessary for particular conditions of access in the case of export licences for certain traditional markets in order to limit speculative applications which could put at risk the production which is specifically destined for those markets for a transitional period. (4) Article 8(11) of Regulation (EEC) No 2777/75 provides that compliance with the obligations arising from agreements concluded during the Uruguay Round of multilateral trade negotiations regarding the export volume shall be ensured on the basis of the export licences. Therefore a detailed schedule for the lodging of applications and for the issuing of licences should be laid down. (5) In addition, the decision regarding applications for export licences should be communicated only after a period of consideration. This period would allow the Commission to appreciate the quantities applied for as well as the expenditure involved and, if appropriate, to take specific measures applicable in particular to the applications which are pending. It is in the interest of traders to allow the licence application to be withdrawn after the acceptance coefficient has been fixed. (6) In the case of applications concerning quantities equal to or less than 25 tonnes, the export licence should be issued immediately if the trader requests it. However, such licences should be restricted to short-term commercial transactions in order to prevent the mechanism provided for in this Regulation from being circumvented. (7) In order to ensure an exact follow up of the quantities to be exported, a derogation from the rules regarding the tolerances laid down in Regulation (EC) No 1291/2000 should be laid down. (8) The Commission should dispose of precise information concerning applications for licences and of the use of licences issued, in order to be able to manage this system. In the interests of efficient administration, the notifications from Member States to the Commission should be made according to a uniform model. (9) Article 8(6) of Regulation (EEC) No 2777/75 provides that for day-old chicks export refunds may be granted on the basis of an ex post export licence. Therefore implementing rules for such a system should be laid down with the aim of ensuring efficient verification that the obligations arising from the agreements concluded in the framework of the Uruguay Round negotiations are complied with. However, it would appear unnecessary to require the lodging of a security in the case of licences applied for after exportation. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 All exports of products in the poultrymeat sector for which an export refund is requested, with the exception of chicks falling within CN codes 0105 11, 0105 12 and 0105 19, shall be subject to the presentation of an export licence with advance fixing of the refund, in accordance with the provisions of Articles 2 to 8. Article 2 1. Export licences shall be valid for 90 days from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000. 2. Applications for licences and licences shall bear, in section 15, the description of the product and, in section 16, the 12-digit product code of the agricultural product nomenclature for export refunds. 3. The categories of products referred to in the second paragraph of Article 14 of Regulation (EC) No 1291/2000, as well as the rate of the security for export licences, are set out in Annex I. 4. Applications for licences and licences shall bear, in section 20, at least one of the following:  Reglamento (CE) no 633/2004  Forordning (EF) nr. 633/2004  Verordnung (EG) Nr. 633/2004  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 633/2004  Regulation (EC) No 633/2004  RÃ ¨glement (CE) no 633/2004  Regolamento (CE) n. 633/2004  Verordening (EG) nr. 633/2004  Regulamento (CE) n.o 633/2004  Asetus (EY) N:o 633/2004  FÃ ¶rordning (EG) nr 633/2004. 5. By way of derogation from paragraph 1, licences for category 6(a) referred to in Annex I shall be valid 15 days from the actual date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000. In this case, notwithstanding Article 29(5) of Commission Regulation (EC) No 800/1999 (9), the period during which the products may remain covered by the arrangements provided for in Article 5 of Council Regulation (EEC) No 565/80 (10) shall be equal to the remainder of the term of validity of the export licence. 6. In the case of licences for products of category 6(a) referred to in Annex I it is obligatory to export to the country of destination indicated in case 7 or to any country referred to in Annex IV. To this end, licence applications and licences shall contain at least one of the following: (a) text missing  CategorÃ ­a 6 a)  Kategori 6 a)  Kategorie 6a  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± 6Ã ±)  Category 6(a)  CatÃ ©gorie 6 a)  Categoria 6 a)  Categorie 6 a)  Categoria 6 a)  Tuoteluokka 6a)  Kategori 6 a) (b) in section 22:  ExportaciÃ ³n obligatoria a los paÃ ­ses mencionados en el anexo IV del Reglamento (CE) no 633/2004  UdfÃ ¸rsel obligatorisk til lande, der er anfÃ ¸rt i bilag IV til forordning (EF) nr. 633/2004  Ausfuhr nach den in Anhang IV der Verordnung (EG) Nr. 633/2004 genannten LÃ ¤nder ist verbindlich  Ã ¥ÃÃ ¿Ã Ã Ã µÃ Ã Ã ¹Ã ºÃ ® Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã µ Ã Ã Ã Ã µÃ  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± IV Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 633/2004  Export obligatory to countries referred to in Annex IV to Regulation (EC) No 633/2004  Exportation obligatoire vers les pays visÃ ©s Ã l'annexe IV du rÃ ¨glement (CE) no 633/2004  Esportazione obbligatoria verso paesi elencati nell'allegato IV del regolamento (CE) n. 633/2004  Verplichte uitvoer naar landen die zijn vermeld in bijlage IV bij Verordening (EG) nr. 633/2004  ExportaÃ §Ã £o obrigatÃ ³ria para paÃ ­ses referidos no anexo IV do Regulamento (CE) n.o 633/2004  Velvoittaa viemÃ ¤Ã ¤n asetuksen (EY) N:o 633/2004 liitteessÃ ¤ IV tarkoitettuihin maihin  Export obligatorisk till lÃ ¤nderna i bilaga IV till fÃ ¶rordning (EG) nr 633/2004. 7. In the case of licences for products of category 6(b) referred to in Annex I it is obligatory to export to the country of destination indicated in case 7 or to any other country not referred to in Annex IV. To this end, licence applications and licences shall contain at least one of the following: (a) text missing  CategorÃ ­a 6 b)  Kategori 6 b)  Kategorie 6b  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± 6Ã ²)  Category 6(b)  CatÃ ©gorie 6 b)  Categoria 6 b)  Categorie 6 b)  Categoria 6 b)  Tuoteluokka 6b)  Kategori 6 b) (b) in section 22:  ExportaciÃ ³n obligatoria a los paÃ ­ses no mencionados en el anexo IV del Reglamento (CE) no 633/2004  UdfÃ ¸rsel obligatorisk til lande, der ikke er anfÃ ¸rt i bilag IV til forordning (EF) nr. 633/2004  Ausfuhr nach einem der nicht in Anhang IV der Verordnung (EG) Nr. 633/2004 genannten LÃ ¤nder ist verbindlich  Ã ¥ÃÃ ¿Ã Ã Ã µÃ Ã Ã ¹Ã ºÃ ® Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã µ Ã Ã Ã Ã µÃ  ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± IV Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 633/2004  Export obligatory to countries not referred to in Annex IV to Regulation (EC) No 633/2004  Exportation obligatoire vers les pays autres que ceux visÃ ©s Ã l'annexe IV du rÃ ¨glement (CE) no 633/2004  Esportazione obbligatoria verso paesi non elencati nell'allegato IV del regolamento (CE) n. 633/2004  Verplichte uitvoer naar landen die niet zijn vermeld in bijlage IV bij Verordening (EG) nr. 633/2004  ExportaÃ §Ã £o obrigatÃ ³ria para paÃ ­ses nÃ £o referidos no anexo IV do Regulamento (CE) n.o 633/2004  Velvoittaa viemÃ ¤Ã ¤n muihin kuin asetuksen (EY) N:o 633/2004 liitteessÃ ¤ IV tarkoitettuihin maihin  Export obligatorisk till lÃ ¤nder som inte anges i bilaga IV till fÃ ¶rordning (EG) nr 633/2004. Article 3 1. Applications for export licences may be lodged with the competent authorities from Monday to Friday of each week. 2. Applicants for export licences shall be natural or legal persons who, at the time applications are submitted, are able to prove to the satisfaction of the competent authorities in the Member States that they have been engaged in trade in the poultrymeat sector for at least 12 months. However, retail establishments or restaurants selling their products to end consumers may not lodge applications. 3. Export licences are issued on the Wednesday following the period referred to in paragraph 1, provided that none of the particular measures referred to in paragraph 4 have since been taken by the Commission. 4. Where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limits referred to in Article 8(11) of Regulation (EEC) No 2777/75 and/or the corresponding expenditure during the period in question, the Commission may: (a) set a single percentage by which the quantities applied for are accepted; (b) refuse the applications for which export licences have not yet been awarded; (c) suspend the lodging of applications for export licences for a maximum of five working days. A suspension for a longer period may be decided in accordance with the procedure provided for in Article 17 of Regulation (EEC) No 2777/75. In these cases, applications for export licences lodged during the suspension period shall be inadmissible. These measures may be adjusted according to the category of product and to destination. 5. Where quantities applied for are rejected or reduced, the security shall be released immediately for all quantities for which an application was not satisfied. 6. Notwithstanding paragraph 3, where a single percentage of acceptance less than 80 per cent is set, the licence shall be issued at the latest by the 11th working day following publication of that percentage in the Official Journal of the European Union. During the 10 working days following its publication, the operator may:  either withdraw his application, in which case the security is released immediately,  or request immediate issuing of the licence, in which case the competent authority shall issue it without delay but no sooner than the normal issue date for the relevant week. 7. By way of derogation from paragraph 3, the Commission can set a day other than Wednesday for the issuing of export licences when it is not possible to respect this day. Article 4 1. On application by the operator, licence applications for up to 25 tonnes of products shall not be subject to any special measures as referred to in Article 3(4) and the licences applied for shall be issued immediately. In such cases, notwithstanding Article 2(1) and (5), the term of validity of the licences shall be limited to five working days from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 and section 20 of licence applications and of licences shall show at least one of the following:  Certificado vÃ ¡lido durante cinco dÃ ­as hÃ ¡biles y no utilizable para la aplicaciÃ ³n del artÃ ­culo 5 del Reglamento (CEE) no 565/80.  Licens, der er gyldig i fem arbejdsdage, og som ikke kan benyttes til at anvende artikel 5 i forordning (EÃF) nr. 565/80.  FÃ ¼nf Werktage gÃ ¼ltige und fÃ ¼r die Anwendung von Artikel 5 der Verordnung (EWG) Nr. 565/80 nicht verwendbare Lizenz.  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± ÃÃ ­Ã ½Ã Ã µ Ã µÃ Ã ³Ã ¬Ã Ã ¹Ã ¼Ã µÃ  Ã ·Ã ¼Ã ­Ã Ã µÃ  Ã ºÃ ±Ã ¹ Ã ´Ã µÃ ½ Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 565/80.  Licence valid for five working days and not useable for the application of Article 5 of Regulation (EEC) No 565/80.  Certificat valable 5 jours ouvrables et non utilisable pour l'application de l'article 5 du rÃ ¨glement (CEE) no 565/80.  Titolo valido cinque giorni lavorativi e non utilizzabile ai fini dell'applicazione dell'articolo 5 del regolamento (CEE) n. 565/80.  Certificaat met een geldigheidsduur van vijf werkdagen en niet te gebruiken voor de toepassing van artikel 5 van Verordening (EEG) Nr. 565/80.  Certificado de exportaÃ §Ã £o vÃ ¡lido durante cinco dias Ã ºteis, nÃ £o utilizÃ ¡vel para a aplicaÃ §Ã £o do artigo 5.o do Regulamento (CEE) n.o 565/80.  Todistus on voimassa viisi tyÃ ¶pÃ ¤ivÃ ¤Ã ¤ eikÃ ¤ sitÃ ¤ voi kÃ ¤yttÃ ¤Ã ¤ sovellettaessa asetuksen (ETY) N:o 565/80 5 artiklaa.  Licensen Ã ¤r giltig fem arbetsdagar men gÃ ¤ller inte vid tillÃ ¤mpning av artikel 5 i fÃ ¶rordning (EEG) nr 565/80. 2. The Commission may, where necessary, suspend the application of this Article. Article 5 Export licences shall not be transferable. Article 6 1. The quantity exported within the tolerance referred to in Article 8(4) of Regulation (EC) No 1291/2000 shall not give entitlement to payment of the refund. 2. In section 22 of the licence, at least one of the following shall be indicated:  RestituciÃ ³n vÃ ¡lida por [...] toneladas (cantidad por la que se expida el certificado).  Restitutionen omfatter [...] t (den mÃ ¦ngde, licensen vedrÃ ¸rer).  Erstattung gÃ ¼ltig fÃ ¼r [...] Tonnen (Menge, fÃ ¼r welche die Lizenz ausgestellt wurde).  Ã ÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã ¹Ã Ã Ã Ã ¿Ã Ã Ã ± Ã ³Ã ¹Ã ± [...] Ã Ã Ã ½Ã ¿Ã Ã  (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã ­Ã Ã µÃ ¹ Ã µÃ ºÃ ´Ã ¿Ã ¸Ã µÃ ¯ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ).  Refund valid for [...] tonnes (quantity for which the licence is issued).  Restitution valable pour [...] tonnes (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©).  Restituzione valida per [...] t (quantitativo per il quale il titolo Ã ¨ rilasciato).  Restitutie geldig voor [...] ton (hoeveelheid waarvoor het certificaat wordt afgegeven).  RestituiÃ §Ã £o vÃ ¡lida para [...] toneladas (quantidade relativamente Ã qual Ã © emitido o certificado).  Tuki on voimassa ( ¦) tonnille (mÃ ¤Ã ¤rÃ ¤, jolle todistus on myÃ ¶nnetty).  Ger rÃ ¤tt till exportbidrag fÃ ¶r [...] ton (den kvantitet fÃ ¶r vilken licensen utfÃ ¤rdats). Article 7 1. Each Friday from 13.00 hours, Member States shall send the Commission the following by fax in respect of the preceding period: (a) the applications for export licences as referred to in Article 1 lodged from Monday to Friday of the same week, stating whether they fall within the scope of Article 4 or not; (b) the quantities covered by export licences issued on the preceding Wednesday, not including those issued immediately under Article 4; (c) the quantities covered by export licence applications withdrawn pursuant to Article 3(6) during the preceding week. 2. The notification of the applications referred to in point (a) of paragraph 1 shall specify: (a) the quantity in product weight for each category referred to in Article 2(3); (b) the breakdown by destination of the quantity for each category in the case where the rate of refund varies according to the destination; (c) the rate of refund applicable; (d) the total amount of refund prefixed in euro per category. 3. Member States shall communicate to the Commission on a monthly basis following the expiry of validity of export licences the quantity of unused export licences. 4. Applications referred to in paragraphs 1 and 3, including nil notifications, shall be made in accordance with the model set out in Annex II. Article 8 1. For chicks falling within CN codes 0105 11, 0105 12 and 0105 19, operators shall declare at the time when customs formalities for exports are fulfilled, that they intend to claim an export refund. 2. Not later than two working days after exporting, operators shall lodge with the competent authority the application for an ex post export licence for the chicks exported. In section 20 of the licence application and of the licence, shall be indicated the term ex post together with the customs office where customs formalities have been fulfilled as well as the date of export within the meaning of Article 5(1) of Regulation (EC) No 800/1999. By derogation from Article 15(2) of Regulation (EC) No 1291/2000 no security shall be required. 3. Member States shall communicate to the Commission, each Friday from 13.00 hours, by fax, the number of ex post export licences applied for or the absence of such applications, during the current week. The notifications shall be made in accordance with the model set out in Annex II and shall specify, where applicable, the details referred to in Article 7(2). 4. Ex post export licences shall be issued each following Wednesday, provided that none of the particular measures referred to in Article 3(4) are taken by the Commission after the export concerned. Where such measures are taken they shall apply to the exports already carried out. This licence accords entitlement to payment of the refund applicable on the day of export within the meaning of Article 5(1) of Regulation (EC) No 800/1999. 5. Article 24 of Regulation (EC) No 1291/2000 shall not apply to the ex post licences referred to in paragraphs 1 to 4. The licences shall be presented directly by the interested party to the agency in charge of the payment of export refunds. This agency shall attribute and stamp the licence. Article 9 Regulation (EC) No 1372/95 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance to the correlation table in Annex VI. Article 10 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. (2) OJ L 77, 20.3.2002, p. 7. (3) OJ L 349, 31.12.1994, p. 105. (4) OJ L 184, 27.6.1998, p. 1. (5) OJ L 133, 17.6.1995, p. 26. (6) See Annex V. (7) OJ L 152, 24.6.2000, p. 1. (8) OJ L 47, 21.2.2003, p. 21. (9) OJ L 102, 17.4.1999, p. 11. (10) OJ L 62, 7.3.1980, p. 5. ANNEX I Product code of the agricultural product nomenclature for export refunds (1) Category Rate of the security (EUR/100 kg net weight) 010511119000 010511199000 010511919000 010511999000 1  010512009000 010519209000 2  020712109900 020712909990 020712909190 3 6 (2) 6 (3) 6 (4) 020725109000 020725909000 5 3 020714209900 020714609900 020714709190 020714709290 6(a) (4) 2 020714209900 020714609900 020714709190 020714709290 6(b) (5) 2 020727109990 7 3 020727609000 020727709000 8 3 (1) Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), part 7. (2) For destinations shown in Annex III. (3) Destinations other than those shown in Annexes III and IV. (4) Destinations shown in Annex IV. (5) Destinations other than those shown in Annex IV. ANNEX II ANNEX III Angola Bahrain Iran Iraq Jordan Kuwait Lebanon Oman Qatar Saudi Arabia United Arab Emirates Yemen, Republic of ANNEX IV Armenia Azerbaijan Belarus Georgia Kazakhstan Kyrgyzstan Moldova Russia Tajikistan Turkmenistan Ukraine Uzbekistan ANNEX V Repealed Regulation with its successive amendments Commission Regulation (EC) No 1372/95 (OJ L 133, 17.6.1995, p. 26) Commission Regulation (EC) No 2523/95 (OJ L 258, 28.10.1995, p. 40) Commission Regulation (EC) No 2841/95 (OJ L 296, 9.12.1995, p. 8) Commission Regulation (EC) No 180/96 (OJ L 25, 1.2.1996, p. 27) Commission Regulation (EC) No 1158/96 (OJ L 153, 27.6.1996, p. 25) Commission Regulation (EC) No 2238/96 (OJ L 299, 23.11.1996, p. 16) Commission Regulation (EC) No 2370/96 (OJ L 323, 13.12.1996, p. 12) Commission Regulation (EC) No 1009/98 (OJ L 145, 15.5.1998, p. 8) Commission Regulation (EC) No 2581/98 (OJ L 322, 1.12.1998, p. 33) Commission Regulation (EC) No 2337/1999 (OJ L 281, 4.11.1999, p. 21) Commission Regulation (EC) No 1383/2001 (OJ L 186, 7.7.2001, p. 26) ANNEX VI CORRELATION TABLE Regulation (EC) No 1372/95 This Regulation Article 1 Article 1 Article 2(1) to (5) Article 2(1) to (5) Article 2(6) first indent Article 2(6)(a) Article 2(6) second indent Article 2(6)(b) Article 2(7) first indent Article 2(7)(a) Article 2(7) second indent Article 2(7)(b) Article 3(1) Article 3(1) Article 3(2) first subparagraph Article 3(2) Article 3(2) second subparagraph  Article 3(3) Article 3(3) Article 3(4) first indent Article 3(4)(a) Article 3(4) second indent Article 3(4)(b) Article 3(4) third indent Article 3(4)(c) Article 3(5) to (7) Article 3(5) to (7) Article 4 first and second subparagraphs Article 4(1) Article 4 third subparagraph Article 4(2) Article 5 Article 5 Article 6 first subparagraph Article 6(1) Article 6 second subparagraph Article 6(2) Article 7(1) Article 7(1) Article 7(2) first indent Article 7(2)(a) Article 7(2) second indent Article 7(2)(b) Article 7(2) third indent Article 7(2)(c) Article 7(2) fourth indent Article 7(2)(d) Article 7(3) and (4) Article 7(3) and (4) Article 8  Article 9 Article 8 Article 10   Article 9 Article 11 Article 10 Annexes I to IV Annexes I to IV  Annex V  Annex VI